NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0499n.06

                                          No. 13-6377

                          UNITED STATES COURT OF APPEALS                              FILED
                               FOR THE SIXTH CIRCUIT                             Jul 09, 2014
                                                                            DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )   ON APPEAL FROM THE UNITED
                                                       )   STATES DISTRICT COURT FOR
v.                                                     )   THE EASTERN DISTRICT OF
                                                       )   TENNESSEE
DANNY LEE DAVIS,                                       )
                                                       )           OPINION
       Defendant-Appellant.                            )


       BEFORE: GUY, KETHLEDGE, and STRANCH, Circuit Judges.


       PER CURIAM. Danny Lee Davis, a federal prisoner, appeals the sentence imposed upon

the revocation of his term of supervised release.      In 2002, Davis entered a guilty plea to

conspiring to distribute methamphetamine. He was sentenced to 144 months of imprisonment

and eight years of supervised release. Davis was released from custody in 2012, and almost

immediately was arrested by local authorities for operating a methamphetamine laboratory in his

home, and in possession of counterfeit currency. He entered a guilty plea in a Tennessee court in

2013 to possessing methamphetamine.

       Davis admitted that his new state conviction violated the terms of his federal supervised

release.   A sentencing range of 51 to 60 months of imprisonment was calculated in his

supervised release revocation report.    At the sentencing hearing, Davis acknowledged the

guidelines range, but argued for placement in a private residential drug treatment program in lieu

of a new sentence of imprisonment. The district court stated that the needs of society and the
No. 13-6377
United States v. Davis

need for deterrence outweighed the needs of the defendant. A new sentence of 60 months was

imposed, with no supervised release to follow.

        On appeal, Davis argues that his sentence is unreasonable because the district court did

not mention the calculated sentencing range or his request for placement in a drug treatment

facility.

        A sentence imposed upon the revocation of supervised release is reviewed for

reasonableness under an abuse-of-discretion standard. United States v. Bolds, 511 F.3d 568, 575

(6th Cir. 2007). A sentence within the guidelines range is entitled to a rebuttable presumption of

reasonableness.   United States v. Trejo-Martinez, 481 F.3d 409, 413 (6th Cir. 2007).           A

defendant’s wish for a more lenient sentence is an insufficient reason to disturb the district

court’s judgment. Id.

        The arguments raised by Davis are meritless. Although the district court did not recite

the guidelines range calculated in the revocation report, defense counsel did acknowledge the

range in her argument, and the court is presumed to have considered the range. See United

States v. Polihonki, 543 F.3d 318, 324 (6th Cir. 2008). Similarly, although the district court did

not repeat the argument for placement in a drug treatment program, there is no requirement for

the court to explicitly address every argument or explain why alternative sentences were not

selected. See United States v. Gale, 468 F.3d 929, 940 (6th Cir. 2006). Moreover, the court in

this case did explain why a new term of imprisonment was appropriate, i.e., the need for

deterrence and to protect the public.

        Because no abuse of discretion has been demonstrated and the presumption of

reasonableness of this within-guidelines sentence has not been rebutted, the district court’s

judgment is affirmed.


                                                 -2-